internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom fi p plr-104440-99 date apr legend taxpayer a taxpayer b u o h inis letter is in response to your request for a supplemental ruling dated february previously received a private_letter_ruling plr-103344-98 which concluded that taxpayers a and b may exclude income from gross_income under sec_115 of the internal_revenue_code described below the facts and analysis of plr-103344-98 are incorporated by reference taxpayers a and b except as facts in plr-103344-98 taxpayer a intended to modify its articles of incorporation to provide that upon dissolution any monies remaining after payment of all liabilities would be transferred to taxpayer b eligible to exclude income from gross_income under sec_115 it was concluded that taxpayer a also qualified to exclude income from gross_income under sec_115 is itself deemed to be because taxpayer b taxpayer a now intends to change the dissolution clause in its articles of incorporation to provide that any monies remaining after dissolution will be distributed to the participating states integral parts or political subdivisions of the participating states taxpayer b or entities that themselves qualify to exclude income from gross_income under sec_115 analysis the issue to be examined is whether the income of taxpayer a will continue to accrue to a state or political_subdivision thereof after the proposed change expanded the list of potential recipients to include the participating states and their integral parts and political in this case taxpayer a has ss plr-104440-99 subdivisions as well as other entities that themselves qualify to exclude income from gross_income under sec_115 after the proposed change taxpayer a will continue to distribute funds only to entities whose income will accrue to a state or any political_subdivision thereof conclusion based upon the above analysis we hold that the proposed taxpayer a will continue to be change to taxpayer a's articles of incorporation will not change the results of plr-103344-98 eligible to exclude income from gross_income under sec_115 the above holding is conditional pending amendment to the articles of incorporation and by laws of taxpayer a that upon dissolution of taxpayer a any remaining assets may only be distributed to the participating states integral parts or political subdivisions of the participating states taxpayer b or entities that themselves qualify to exclude income from gross_income under sec_115 this ruling is directed only to the taxpayers that requested sec_6110 of the code provides that it may not be it used or cited as precedent a copy of this letter should be attached to the next income_tax return filed for taxpayer a sincerely assistant chief_counsel financial institutions and products by chae wm church alice m bennett chief branch enclosures copy of this letter sec_6110 copy
